Citation Nr: 0116732	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  94-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, with chronic brain syndrome and epileptic seizures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from November 6, 1945 to 
December 22, 1945, and from March 8, 1946 to April 18, 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  A hearing was held before the undersigned 
Member of the Board in September 1996 in Washington, D.C.

In May 2000, the Board denied, as not well grounded, the 
issue of entitlement to service connection for residuals of a 
head injury, with chronic brain syndrome and epileptic 
seizures.  Thereafter, the veteran filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
In response to an August 2000 "Appellee's Motion for Remand 
and to Stay Further Proceedings" (hereafter "Appellee's 
Motion"), wherein items of relief were requested to include 
vacating the May 2000 Board decision and affording the 
veteran, on remand, an opportunity "to submit additional 
evidence and argument concerning his claim", the Court 
granted the motion in an Order entered on November 2, 2000.

Thereafter, the appeal was returned to the Board.


REMAND

Shortly after the entry of the Court's above-cited November 
2000 Order, the President (on November 9, 2000) signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 State. 2096 (2000).  The VCAA eliminates 
the well-grounded claim requirement, and the legislation 
applies to any claim filed before the date of enactment of 
the VCAA and which had not become final as of such date.  
Inasmuch as the Board, in its May 2000 decision, had denied 
the veteran's claim as not well grounded, and in addition to 
the reasons set forth below, a remand is required to 
facilitate pertinent readjudication, as is addressed in 
greater detail below, of the veteran's claim.  

In addition to (as noted above) eliminating the concept of a 
well-grounded claim, the VCAA redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  To reiterate, this change in the law is 
applicable to all claims filed before the date of enactment 
of the VCAA and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, in 
addition to complying with the above-cited "Appellee's 
Motion" and carrying out the separate development addressed 
in greater detail below, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  Further, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran asserts that he currently experiences problems 
including seizures and headaches as a result of head trauma 
sustained in service.  In this regard, service medical 
records reflect that, in November 1945, during the veteran's 
first period of service, he was treated for a head injury.  
Approximately one week after he entered service, the veteran 
asserted that he had been struck in the area (i.e., "over") 
of a preexisting skull deformity when a "barracks mate tossed 
a shoe at him".  As "he jumped up[,] forgetting [that] the 
upper bunk" was there, he related that he "struck his head a 
second time".  Subsequent to undergoing pertinent 
evaluations, to include a neuropsychiatric assessment, the 
veteran was stated to be "malingering".  Thereafter, within 
"48 hours", the veteran was noted to have "made a remarkable 
recovery".  The diagnosis was acquired skull deformity, 
existing prior to service and not aggravated by service.  The 
veteran was discharged from service the following month.

In March 1946, the veteran reentered service.  The same 
month, he asserted that he had been "struck on the head 
while" with his squadron.  He complained of experiencing 
headaches and dizziness, adding that he had had "no trouble" 
with headaches prior to entering service.  He also related 
that prior to service, in December 1944, he had fallen "20 
feet", thereby incurring his skull defect.  Following 
neurologic examination, the diagnosis was "pulsating type of 
localized headache", thought to be "characteristic of organic 
post-traumatic reaction[]".  He was also assessed as having a 
skull "[d]eformity due to previous injury....caused by 
previous" surgery in early 1945 "to relieve cranial pressure 
following [a] fall on [the] head."  

Subsequent to service, when he was hospitalized at a VA 
facility in 1950, the veteran was noted to have fallen "from 
a tree in 1944", sustaining a depressed skull fracture "with 
no apparent residuals."  When he was hospitalized at a VA 
facility in 1961, the veteran related having sustained "a 
large laceration of his scalp" incident to a motor vehicle 
accident several days earlier.

When hospitalized at a VA facility in 1971, the veteran 
indicated that he had experienced "blackout spells" of 
intermittent frequency "since 1947"; he was assessed as 
having non-psychotic organic brain syndrome with epilepsy due 
to "brain trauma".  In conjunction with a VA examination 
performed in August 1973, the veteran related that he 
experienced "constant" headaches.  When he was seen for VA 
outpatient treatment in December 1992, the veteran was 
assessed as having headaches "[secondary to] trauma".  

When he was examined by VA in May 1998, incident to which the 
examiner "reviewed" the veteran's file, the veteran alluded 
to the inservice "shoe" and striking his head against a bed 
mishap addressed above.  He indicated that he first 
experienced headaches and seizures "in 1947 or 1948" and that 
he then (i.e., in May 1998) experienced "severe" headaches.  
As to his preservice fall in December 1944, the veteran 
elaborated that it involved a fall from a tree, with his head 
having "struck a rock", resulting in a depressed skull 
fracture for which he was hospitalized.  The pertinent 
diagnoses, following examination, were, "1.", status-post 
severe head trauma in 1944 with depressed skull fracture and 
residual of depressed skull at the left frontal parietal 
region; encephalomalacia left frontoparietal region secondary 
to "#1"; history of complex partial epilepsy by history since 
1947 and generalized chronic seizures since approximately 
1971, "most likely secondary to #2"; and history of headaches 
since 1947.  Diabetic peripheral neuropathy was also 
assessed.  The examiner commented that it was "unlikely that 
a blow from a thrown boot would cause encephalomalacia and 
subsequent seizures, but a subsequent blow (i.e., falling and 
hitting a bed or other object) potentially could.  In all 
likelihood, [the veteran's] problems (except diabetic 
neuropathy) stem from the 1944[] skull fracture".  

Because the foregoing opinion by the VA examiner is to the 
effect that head trauma sustained in service, notwithstanding 
the veteran's preservice head injury in 1944, could have 
caused several of his present disorders, the Board is of the 
opinion that another examination by VA, as specified in 
greater detail below, would be helpful before further 
appellate action ensues.  Further development to facilitate 
the accomplishment of the same is, therefore, specified 
below.  

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran with respect to the following:

(a.)  To advise him, in compliance with 
the above-cited "Appellee's Motion" and 
pursuant to Kutscherousky v. West, 12 Vet. 
App. 369 (1999), of his opportunity to 
submit additional evidence and argument 
relative to his claim.

(b.)  To request that he provide the 
name(s), address(es), and approximate 
date(s) of treatment with respect to care 
rendered him at any time by any VA or non-
VA health care provider(s) for residuals 
of his inservice head injury, for which 
the related treatment records have not 
been previously submitted.  Then, in light 
of the veteran's response (if any), the RO 
should, after securing the appropriate 
release(es), take appropriate action to 
procure copies of the indicated treatment 
report(s).

2.  Thereafter, the RO should arrange for 
the veteran to undergo pertinent VA 
examination to ascertain the nature and 
severity of all present residuals of 
previous trauma to his head.  As to each 
ascertained residual, the examiner, after 
reviewing the record to specifically 
include all service medical records as 
well as the report pertaining to the 
veteran's examination by VA in May 1998, 
should offer an opinion as to whether it 
is at least as likely as not that such 
residual is related to inservice head 
trauma (i.e., being struck in the area of 
his preexisting skull deformity when a 
"barracks mate tossed a shoe at him" and 
immediately thereafter jumping up and 
striking his head on an "upper bunk" in 
November 1945; and having assertedly been 
"struck on the head while" with his 
squadron in March 1946) as opposed to 
preservice head trauma (i.e., having 
fallen "20 feet" from a tree in December 
1944 with his head having "struck a 
rock", causing a depressed skull 
fracture) sustained by the veteran.  To 
the extent possible, each currently 
ascertained residual of previous head 
trauma should be etiologically correlated 
with the specific above-cited incident of 
head trauma and, in any event, the 
rationale for each aspect of the above-
requested opinion should be fully 
explained.  Any special diagnostic 
studies deemed necessary should be 
explained.  It is imperative that a copy 
of this remand as well as the claims 
folder be made available to the examiner 
for review prior to the examination.  

3.  The RO should then review the report 
pertaining to the VA examination performed 
in response to the previous numerical 
directive to ascertain whether such 
examination is in compliance with the 
Board's examination instructions.  Any 
necessary corrective action should be 
undertaken.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the VCAA is complete.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


